TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00222-CV



              McMahan’s Flooring, Inc. d/b/a MFI and Jawad Louazna, Appellants

                                                 v.

                    D. A. Rogers Enterprises, Inc. and Don Rogers, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
        NO. D-1-GN-14-000653, HONORABLE JON N. WISSER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 Appellants have filed a motion to dismiss their appeal, explaining that they have

settled their dispute with appellees. We grant the motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Appellants’ Motion

Filed: September 4, 2014